 Case 2:20-cv-08953-FMO-PVC Document 59 Filed 05/03/21 Page 1 of 5 Page ID #:538

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-8953 FMO (PVCx)                              Date    May 3, 2021
 Title             Vanessa Bryant, et al. v. Island Express Helicopters, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order Re: Pending Motions

        Having reviewed and considered all the briefing filed with respect to third-party defendant
United States of America’s (“government” or “Gov’t”) Motion to Dismiss (Dkt. 34, “Gov’t Motion”),
and Plaintiffs’ Motion to Remand (Dkt. 37, “Remand Motion”), the court finds that oral argument
is not necessary to resolve the motions, see Fed. R. Civ. P. 78(b); Local Rule 7-15; Willis v. Pac.
Mar. Ass’n, 244 F.3d 675, 684 n. 2 (9th Cir. 2001), and concludes as follows.

                                            BACKGROUND

       This action arises from the January 26, 2020, helicopter crash in Calabasas, California that
resulted in the deaths of Kobe Bryant; his minor daughter, GB; six other passengers, and the pilot,
Ara George Zobayan (“Zobayan”). (See Dkt. 1-3, Exh. C, First Amended Complaint (“FAC”)). On
April 15, 2020, plaintiffs Vanessa Bryant, individually and in her capacity as widow of and
successor in interest to Kobe Bryant and as the mother of, and/or successor in interests to GB,
a minor; NB, a minor; BB, a minor, and CB, a minor, (collectively, “plaintiffs”), filed the operative
First Amended Complaint in state court against Island Express Helicopters, Inc.; Island Express
Holding Corp. (collectively, “IEX”) and Berge Zobayan, as Personal Representative of and/or
Successor in Interest to, Ara George Zobayan, asserting numerous state-law claims relating to
the crash. (See id.).

       On August 14, 2020, IEX filed a Cross-Complaint for Indemnity and Declaratory Relief
against Kyle Larsen (“Larsen”) and Matthew Conley (“Conley”), in their individual capacities. (See
Dkt. 1-2, Exh. B, Third-Party Complaint). IEX alleges that at the time of the accident Larsen and
Conley “were acting in the course and scope of their employment” as air traffic controllers for a
Federal Aviation Administration Terminal Radar Approach Control Facility, and provided air traffic
control services to Zobayan prior to the accident. (See id. at ¶¶ 13-14). According to IEX, the
accident was caused by Larsen’s and Conley’s negligence. (See id. at ¶ 13); (id. at ¶¶ 14-31).




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 5
 Case 2:20-cv-08953-FMO-PVC Document 59 Filed 05/03/21 Page 2 of 5 Page ID #:539

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-8953 FMO (PVCx)                                 Date    May 3, 2021
 Title          Vanessa Bryant, et al. v. Island Express Helicopters, Inc., et al.

        On September 30, 2020, pursuant to the Westfall Act,1 specifically, 28 U.S.C. § 2679(d)(2),
the Attorney General of the United States2 certified that Larsen and Conley were “acting within the
scope of [their] employment with the Federal Aviation Administration . . . at the time of the
incident[.]” (Dkt. 1-13, Exh. M, Certification of Scope of Employment of Matthew Conley at 3);
(Dkt. 1-14, Exh. N, Certification of Scope of Employment of Kyle Larsen at 3). That same day, the
United States removed the action to this court pursuant to 28 U.S.C. § 1442 and § 2679(d)(2), and
substituted itself as the third-party defendant in place of Larsen and Conley. (See Dkt. 1, NOR
at 2, 6-7). In its NOR, the United States represented that the Third-Party Complaint was initiated
against Larsen and Conley “in their individual capacities[,]” (id. at 3), and given the § 2679(d)(2)
certifications, IEX’s exclusive remedy is an action against the United States under the Federal Tort
Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b); 2671-80. (Id. at 4). Now pending are the
government’s and plaintiffs’ motions.3

                                           DISCUSSION

I.       GOVERNMENT’S MOTION TO DISMISS.

        The government seeks dismissal of the Third-Party Complaint for lack of subject matter
jurisdiction, or alternatively, because IEX’s claim for declaratory relief is not cognizable. (See Dkt.
34, Gov’t Motion at 3).

         A.     Subject Matter Jurisdiction.

        A defendant may seek to dismiss a complaint for lack of subject-matter jurisdiction under
Rule 12(b)(1) of the Federal Rules of Civil Procedure. “Rule 12(b)(1) jurisdictional attacks can be
either facial or factual.” White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000); Safe Air for Everyone
v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (same). In a facial attack, the moving party


         1
         The Federal Employees Liability Reform and Tort Compensation Act of 1988 is
“commonly known as the Westfall Act[.]” See Osborn v. Haley, 549 U.S. 225, 229, 127 S.Ct. 881,
887 (2007).
         2
          The Attorney General has delegated authority to certify scope of employment to the
United States Attorneys and to the Director of the Torts Branch of the Department of Justice, Civil
Division. See 28 C.F.R. § 15.4(a); (Dkt. 1, Notice of Removal (“NOR”) at 5-6). In this case, the
Director, Aviation, Space and Admiralty Litigation, Torts Branch, United States Department of
Justice, made the certifications. (See Dkt. 1-13, Exh. M, Certification of Scope of Employment of
Matthew Conley); (Dkt. 1-14, Exh. N, Certification of Scope of Employment of Kyle Larsen). The
court, however, will simply refer to the certifications as made by the Attorney General.
         3
        The case was initially assigned to another district judge. Following briefing on the
pending motions, the case was reassigned to the undersigned.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 5
 Case 2:20-cv-08953-FMO-PVC Document 59 Filed 05/03/21 Page 3 of 5 Page ID #:540

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-8953 FMO (PVCx)                                   Date    May 3, 2021
 Title          Vanessa Bryant, et al. v. Island Express Helicopters, Inc., et al.

challenges the allegations in the complaint as insufficient “on their face to invoke federal
jurisdiction.” Meyer, 373 F.3d at 1039. In a factual attack, the moving party “disputes the truth
of the allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.

        Here, the government asserts a facial attack arguing that dismissal is mandated by the
derivative jurisdiction doctrine.4 (See Dkt. 34-1, Memorandum in Support of Motion to Dismiss
(“Memo”) at 4); (id. at 5-9). The derivative jurisdiction doctrine provides that “if the state court
lacks jurisdiction over the subject matter or the parties, the federal court acquires none upon
removal, even though the federal court would have had jurisdiction if the suit had originated there.”
Arizona v. Manypenny, 451 U.S. 232, 242 n. 17, 101 S.Ct. 1657, 1665 n. 17 (1981); Cox v. U.S.
Dept. of Agriculture, 800 F.3d 1031, 1032 (9th Cir. 2015) (applying derivative jurisdiction doctrine
to removal pursuant to 28 U.S.C. § 1442(a)(1)). “Although Congress has abolished th[e derivative
jurisdiction] doctrine with respect to the general removal statute, 28 U.S.C. § 1441(a), [the Ninth
Circuit] recently reaffirmed that the doctrine still applies to the federal officer removal statute.”
Rodriguez v. United States, 788 F.Appx. 535, 536 (9th Cir. 2019) (citing Cox, 800 F.3d at 1032).

        The government contends that the derivative jurisdiction doctrine requires dismissal of the
Third-Party Complaint because the state court lacked jurisdiction. (See Dkt. 34-1, Memo at 5-9).
The court is unpersuaded. As one court put it, the government’s position would be correct “if
removal was based on 28 U.S.C. [§] 1442[,]” Johnson v. United States, 2018 WL 5880138, *2
(C.D. Cal. 2018), but it is incorrect to the extent removal is based on 28 U.S.C. § 2679(d). Id. at
*2-*3. Significantly, “the FTCA contemplates the initiation in state court of a tort action against
federal employees[,]” and its removal to federal court. See id. at *2; 28 U.S.C. § 1346(b)(1)
(“Subject to the provisions of chapter 171 of this title, the district courts . . . shall have exclusive
jurisdiction of civil actions on claims against the United States . . . for injury or loss of property, or
personal injury or death caused by the negligent or wrongful act or omission of any employee of
the Government while acting within the scope of his office or employment[.]”); 28 U.S.C. §
2679(d)(2)5 (“Upon certification by the Attorney General that the defendant employee was acting
within the scope of his office or employment at the time of the incident out of which the claim
arose, any civil action or proceeding commenced upon such claim in a State court shall be
removed without bond at any time before trial by the Attorney General to the district court[.]”).
Once the Attorney General certifies that an employee-defendant was acting within the scope of
his or her employment at the time of the incident, the action “shall be removed” and “shall be
deemed to be an action . . . brought against the United States . . . and the United States shall be




         4
       Plaintiffs filed a Joinder in Support of the United States of America’s Motion to Dismiss
Cross-Complaint. (See Dkt. 36).
         5
        Section 2679 is found in chapter 171 of Title 28. See 28 U.S.C. § 2679; see also
Johnson, 2018 WL 5880138, at *2 (recognizing same).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 3 of 5
 Case 2:20-cv-08953-FMO-PVC Document 59 Filed 05/03/21 Page 4 of 5 Page ID #:541

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-8953 FMO (PVCx)                                   Date    May 3, 2021
 Title          Vanessa Bryant, et al. v. Island Express Helicopters, Inc., et al.

substituted as the party defendant.”6 28 U.S.C. § 2679(d)(2). It is also at that point that the
“litigation is . . . governed by the [FTCA].” Osborn, 549 U.S. at 230, 127 S.Ct. at 888 (“Upon the
Attorney General's certification, the employee is dismissed from the action, and the United States
is substituted as defendant in place of the employee. The litigation is thereafter governed by the
Federal Tort Claims Act (FTCA) . . . . If the action commenced in state court, the case is to be
removed to a federal district court[.]”) (citing 28 U.S.C. § 2679(d)(2)). Thus, while the government
may be correct that state courts lack jurisdiction over FTCA actions, (see Dkt. 34-1, Memo at 5-6),
it does not follow that the state court lacked jurisdiction over the instant action prior to certification
and removal. As the Supreme Court has noted, an action is “governed by the [FTCA]” after
certification and removal. See Osborn, 549 U.S. at 230, 127 S.Ct. at 888. In short, the court finds
that the derivative jurisdiction doctrine does not apply under the circumstances of this case.7 See
Johnson, 2018 WL 5880138, at *3 (finding that the derivative jurisdiction doctrine did not apply
given removal under § 2679).

         B.     Failure to State a Claim.

        The government seeks dismissal of the declaratory relief claim because such claims are
not cognizable under the FTCA. (See Dkt. 34-1, Memo at 9); (Dkt. 1-2, Exh. B, Third-Party
Complaint at ¶ 39). IEX did not address or acknowledge this argument in its opposition. (See,
generally, Dkt. 38, Defendants/Third Party Plaintiffs[’] Opposition to [] Motion to Dismiss and
Joinder). Accordingly, the court will grant the government’s motion as to the declaratory relief
claim. See Silva v. U.S. Bancorp, 2011 WL 7096576, *3 (C.D. Cal. 2011) (“[T]he Court finds that
Plaintiff concede[d] his . . . claim should be dismissed by failing to address Defendants' arguments
in his Opposition.”); Garrett v. City of Los Angeles, 2014 WL 11397949, *11 (C.D. Cal. 2014)
(“deem[ing] plaintiff’s . . . claim abandoned” because “Plaintiff’s Opposition [did] not address
defendants’ arguments relating to [the] claim”).

II.      PLAINTIFFS’ MOTION TO REMAND.

       Because the Remand Motion is predicated on the dismissal of the Third-Party-Complaint,
(See Dkt. 37, Remand Motion at 3); (Dkt. 37-1, Plaintiffs’ Memorandum of Points and Authorities
in Support of Motion to Remand at 3) (“Plaintiffs’ state-law claims must be remanded should the
Court grant the United States’ Motion to Dismiss IEX’s Cross-Complaint[.]”), the motion is denied.



         6
       The “certification of the Attorney General shall conclusively establish scope of . . .
employment for purposes of removal.” 28 U.S.C. § 2679(d)(2).
         7
         Although the government acknowledged the Johnson case, it sought to distinguish it by
noting that it was “based solely on . . . § 2679(d)[.]” (See Dkt. 34-1, Memo at 7). However, like
the government here, the government in Johnson removed the action based on both §§ 2679(d)
and 1442. See Johnson v. United States, CV 17-8125 DMG, Dkt. 1, Notice of Removal.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 4 of 5
 Case 2:20-cv-08953-FMO-PVC Document 59 Filed 05/03/21 Page 5 of 5 Page ID #:542

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-8953 FMO (PVCx)                               Date     May 3, 2021
 Title          Vanessa Bryant, et al. v. Island Express Helicopters, Inc., et al.

                                          CONCLUSION

         Based on the foregoing, IT IS ORDERED THAT:

       1. Third-party defendant United States of America’s Motion to Dismiss (Document No. 34)
is granted in part and denied in part. The fifth cause of action for declaratory relief set forth in
IEX’s Third-Party Complaint is hereby dismissed. The Motion is denied in all other respects.

         2. Plaintiffs’ Motion to Remand (Document No. 37) is denied.

       3. Except for the claim for declaratory relief, the United States shall file its Answer to the
Third-Party Complaint no later than May 14, 2021.




                                                                                00      :     00
                                                      Initials of Preparer            vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 5 of 5
